Exhibit 10.1

FLOATING RATE NOTE
Successor to
GTE Consumer Services Incorporated
Promissory Note Due September 30, 2009
(Sold by GTE Corporation to Verizon Global Funding Corp
November 29, 2002)

Principal Sum: July 1, 2005 $ 2,431,018,220.92

     FOR VALUE RECEIVED, the undersigned, Cellco Partnership, a Delaware general
partnership (herein “Borrower”) hereby promises to pay to the order of Verizon
Global Funding Corp., a Delaware corporation (herein “Lender”), in same day
funds in lawful money of the United States at its offices at 3900 Washington
Street, 2nd Floor, Wilmington, Delaware 19802 or such other place as Lender may
from time to time designate, the principal sum of Two Billion Four Hundred
Thirty-One Million Eighteen Thousand Two Hundred Twenty Dollars and Ninety-Two
Cents ($2,431,018,220.92) (the “Principal Sum”), or such lesser amount as shall
equal the aggregate unpaid principal amount of the loans made by Lender to
Borrower under this Floating Rate Note, on August 1, 2009 (the “Maturity Date”)
together with interest thereon from the date borrowed until paid in full.

     For the purposes of this Floating Rate Note, the following terms shall have
the meanings set forth to the right thereof:

Borrower Affiliated Group   Borrower and all affiliates and subsidiaries of
Borrower but shall exclude Verizon Communications Inc., Vodafone Group Plc and
their respective affiliates (other than any entity that is an affiliate solely
by virtue of Borrower being an affiliate of Verizon Communications Inc. or
Vodafone Group Plc).       Fixed Rate Note   That certain Fixed Rate Note dated
July 1, 2005 executed by Borrower in favor of the Lender.       Lender
Affiliated Group   Lender, Verizon Communications Inc. and direct and indirect
wholly- owned subsidiaries of Verizon Communications Inc.       Libor Note  
That certain Promissory Note dated February 18, 2005 executed by borrower in
favor of Lender.       Permitted Acquisition Indebtedness   Indebtedness of the
Borrower Affiliate Group evidenced by bonds, debentures, notes or similar
instruments on which interest charges are customarily paid, owed to persons or
entities other than the Lender Affiliated Group authorized by Cellco Partnership
Board of Representatives for the sole purpose of financing (i) any business,
entity or assets constituting a business unit, or (ii) any spectrum-related
rights or assets, in each case, in any transaction or related group of
transactions the cash consideration plus any debt assumed as part of such
transaction (aggregated in the case of a related group of transactions) for
which is in each case in excess of $3,000,000,000.     Permitted Incremental
Indebtedness   Indebtedness of the Borrower Affiliate Group evidenced by bonds,
debentures, notes or similar instruments on which interest charges are    




--------------------------------------------------------------------------------



  customarily paid, owed to persons or entities other than the Lender Affiliated
Group only during such time that the indebtedness under the Fixed Rate Note
exceeds $8,700,000,000, the indebtedness under this Floating Rate Note is
$2,431,018,220.92, and prior to February 28, 2008, the indebtedness under the
Libor Note is $6,500,000,000.     Specified Indebtedness   All indebtedness of
the Borrower Affiliated Group evidenced by bonds, debentures, notes or similar
instruments on which interest charges are customarily paid, owed to persons or
entities other than the Lender Affiliated Group, provided however Specified
Indebtedness would not include (i) amounts owed to the federal government in
connection with the auction of spectrum or (ii) indebtedness assumed by the
Borrower Affiliate Group in connection with an acquisition of an equity interest
in a business entity (provided that such indebtedness was not raised by the
business entity in contemplation of the acquisition), (iii) Permitted
Acquisition Indebtedness, or (iv) Permitted Incremental Indebtedness. For the
avoidance of doubt, Specified Indebtedness shall also not include (a) letters of
credit, performance bonds, bid bonds and other obligations of a like nature, (b)
liabilities arising in connection with taxes, judgments, guarantees or
indemnities, (c) any derivative transaction, and (d) indebtedness arising in
connection with any employee benefit plan.     Effective Date   July 1, 2005

      As more fully described below, the principal amount of this Floating Rate
Note that shall be outstanding from time to time shall bear interest until paid
in full at a rate per annum equal to One-Month LIBOR plus a spread of 20 basis
points as in effect for each interest period. One-Month LIBOR will be the
offered rate for deposits in U.S. dollars having a one-month maturity on the
first Business Day of each calendar month as such rate appears on the Bloomberg
Professional service maintained by Bloomberg L.P. as of 11 a.m. London time on
the determination date, or on such other computer service or publication of
national standing as may be chosen by Lender from time to time. The initial
interest rate in effect for borrowings (i) from the day and year first above
written to August 1, 2005 shall be 3.54% and (ii) from August 2, 2005 to
September 1, 2005 shall be 3.73% . The interest rate shall be adjusted on the
first Business Day of each month (which, for purposes of this Floating Rate
Note, shall mean a day of the year on which banks are not required or authorized
by law to close in the State of New York, and on which dealings are carried on
in the London interbank market). Interest shall be computed based on the average
daily balance of all amounts borrowed under this Floating Rate Note during a
calendar month, on the basis of a 360-day year for the actual number of days
elapsed. Interest shall be due, owing and payable on the first business day of
each month with respect to the interest accrued and not previously paid during
the prior month. If a date on which any payment of principal or interest under
this Floating Rate Note is required to be made is a Legal Holiday (which for
purposes of this Floating Rate Note shall mean a Saturday, Sunday or day on
which banking institutions in the State of New York are not required to be
open), then such payment may be made on the next succeeding day that is not a
Legal Holiday, and no interest shall accrue for the intervening period with
respect to such payment.

     Prior to the Maturity Date, Borrower shall have the right from time to time
to prepay the unpaid principal sum or any portion thereof under this Floating
Rate Note, plus all interest accrued thereon plus all other sums due and payable
to Lender without penalty, provided that such prepayment shall not be directly
or indirectly from the proceeds of Specified Indebtedness, Permitted Acquisition
Indebtedness or Permitted Incremental Indebtedness.

      The occurrence of one or more of any of the following shall constitute an
“Event of Default” under this Floating Rate Note:

  (a) Borrower fails to pay interest on this Floating Rate Note for five days
after payment is due or principal on this Floating Rate Note when due;        
(b) Borrower fails to comply with any covenant or other agreement specified in
this Floating Rate Note within five days following written notice by Lender
(which shall state that such notice is a “Notice of Default,” specify the nature
of the Event of Default and demand that it be remedied), except as otherwise
specifically provided in this Floating Rate Note;



--------------------------------------------------------------------------------




  (c) The Borrower Affiliated Group shall maintain Specified Indebtedness to
persons or entities other than the Lender Affiliated Group which shall exceed in
the aggregate $2,700,000,000 (the “Debt Cap”) prior to December 31, 2008,
provided however, that the Specified Indebtedness owed to persons or entities
other than the Lender Affiliated Group may exceed the Debt Cap prior to December
16, 2006 if and only if the proceeds from indebtedness incurred on or after the
Effective Date which would cause the Borrower Affiliated Group to exceed the
Debt Cap are directly or indirectly applied to repay those certain
$2,500,000,000 5.375% Notes due December 15, 2006 executed by the Borrower on
December 12, 2001;         (d) The Borrower Affiliated Group shall maintain any
outstanding Specified Indebtedness to persons or entities other than the Lender
Affiliated Group on or after December 31, 2008;         (e) An event of default
shall exist and be continuing under (i) any indebtedness for borrowed money of
the Borrower Affiliated Group to the Lender Affiliated Group or (ii) any other
indebtedness for borrowed money of the Borrower Affiliated Group and the
maturity of such indebtedness shall have been accelerated as a result thereof in
an outstanding amount exceeding $300,000,000;         (f) Verizon Communications
Inc. or any subsidiary thereof, shall no longer have the power to appoint a
majority of the Board of Representatives of Borrower;         (g) Borrower shall
apply for or consent to the appointment of a receiver, trustee or liquidator of
itself or any of its property, admit in writing its inability to pay its debts
as they mature, make a general assignment for the benefit of creditors, be
adjudicated a bankrupt, insolvent or file a voluntary petition in bankruptcy or
a petition or an answer seeking reorganization or an arrangement with creditors
or to take advantage of any bankruptcy, reorganization, insolvency, readjustment
of debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law, or if action shall be taken by Borrower for the purposes of effecting
any of the foregoing; or         (h) Any order, judgment or decree shall be
entered by any court of competent jurisdiction, approving a petition seeking
reorganization of Borrower or all or a substantial part of the assets of
Borrower, or appointing a receiver, trustee or liquidator of Borrower or any of
its property, and such order, judgment or decree shall continue unstayed and in
effect for any period of sixty (60) days.

     Upon the occurrence of any Event of Default, then the entire unpaid
principal sum under this Floating Rate Note plus all interest accrued thereon
plus all other sums due and payable to Lender shall, at the option of Lender,
become due and payable immediately without presentment, demand, notice of
nonpayment, protest, notice of protest or other notice of dishonor, all of which
are hereby expressly waived by Borrower. In addition to the foregoing, upon the
occurrence of any Event of Default, Lender may forthwith exercise singly,
concurrently, successively or otherwise any and all rights and remedies
available to Lender by law, equity, statute or otherwise. Borrower hereby waives
presentment, demand, notice of nonpayment, protest, notice of protest or other
notice of dishonor, and any and all other notices in connection with any default
in the payment of, or any enforcement of the payment of, all amounts due under
this Floating Rate Note. To the extent permitted by law, Borrower waives the
right to any stay of execution and the benefit of all exemption laws now or
hereafter in effect. Borrower further waives and releases all errors, defects
and imperfections in any proceedings instituted by Lender.

     Following the occurrence of any Event of Default, Borrower shall pay upon
demand all costs and expenses (including reasonable attorneys’ fees) incurred by
Lender in the exercise of any of its rights, remedies or powers under this
Floating Rate Note with respect to such Event of Default, and any amount thereof
not paid promptly following demand therefor shall be added to the principal sum
under this Floating Rate Note and shall bear interest at the rate set forth
herein, plus two percent (2%), from the date of such demand until paid in full.

     In the event that for any reason one or more of the provisions of this
Floating Rate Note or their application to any entity or circumstances shall be
held to be invalid, illegal or unenforceable in any respect or to any extent,
such provisions shall nevertheless remain valid, legal and enforceable in all
such other respects and to such extent as may be permissible. In addition, any
such invalidity, illegality or unenforceability shall not affect any other
provisions of this Floating Rate Note, but this Floating Rate Note shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

      Borrower covenants that it will not consolidate with, or merge into, or be
merged into, or transfer all or substantially all of its properties and assets
to, any person unless the person is a general partnership or corporation; such
general partnership or corporation assumes all the obligations of Borrower under
this Floating Rate Note; and after



--------------------------------------------------------------------------------



giving effect thereto, no Event of Default or event which, after notice or the
passage of time, or both, would constitute an Event of Default, shall have
occurred and be continuing. Following such a merger or transfer, the surviving
or transferee general partnership or corporation shall be the successor
Borrower, and the predecessor Borrower shall be relieved of all obligations
under this Floating Rate Note. Failure by Borrower to observe and perform this
covenant shall be an immediate Event of Default under this Floating Rate Note.

     Lender may sell or assign all or a portion of its rights and obligations
under this Fixed Rate Note to any member of the Lender Affiliated Group with the
prior consent of the Borrower (such consent not to be unreasonably withheld).

     Borrower and Lender agree that as of the Effective Date:

  (a) This Floating Rate Note shall be in full force and effect;         (b) All
amounts previously borrowed by the Borrower Affiliate Group under that certain
that certain Promissory Note dated October 8, 1999 originally made by GTE
Consumer Services Incorporated in favor of GTE Corporation and sold by GTE
Corporation to Lender as of November 29, 2002 in the original principal amount
of $2,474,153,219.92 shall be deemed to have been subsumed by this Floating Rate
Note and shall be due and owing under the terms of this Floating Rate Note and
Lender hereby consents to the change of obligor from GTE Consumer Services
Incorporated to Cellco Partnership;         (c) The Promissory Note dated
October 8, 1999 originally made by GTE Consumer Services Incorporated in favor
of GTE shall be cancelled and deemed to be of no further force and effect; and  
      (d) Borrower shall provide Lender with a copy of a resolution of the Board
of Representatives of Borrower authorizing the Borrower to execute and deliver
this Floating Rate Note as of the Effective Date.

     All notices and other communications provided for or given or made under
this Floating Rate Note shall be personally delivered or sent by overnight
carrier or by facsimile transmission, and, if to Lender, addressed to 3900
Washington Street, Wilmington, Delaware 19802, Attention: President (facsimile
302-761-4245 or 302-761-4229), and if to Borrower, addressed to 180 Washington
Valley Road, Bedminster, New Jersey 07921, Attention: Vice President and Chief
Financial Officer (facsimile 908-306-7712), or to such other address or
facsimile number with respect to either party as such party shall notify the
other in writing from time to time. All notices and other communications so
given shall be deemed to be effective upon receipt.

      This Floating Rate Note inures to the benefit of Lender and binds
Borrower, and their respective successor and assigns, and the words “Lender” and
“Borrower” whenever occurring herein shall be deemed and construed to include
such respective successors and assigns. This Floating Rate Note shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to the conflicts of laws provisions thereof.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower, with full power and authority to do so, has
executed this Floating Rate Note the day and year first written above.



CELLCO PARTNERSHIP         By: /s/ John Townsend  

--------------------------------------------------------------------------------

  Name:    John Townsend   Title:    VP and CFO



Accepted and agreed to as of the day and year first above written.

 VERIZON GLOBAL FUNDING CORP.             By: /s/ Janet M. Garrity    

--------------------------------------------------------------------------------

  Name:    Janet M. Garrity   Title:    President and Treasurer



--------------------------------------------------------------------------------

